

[exhibitbareadevelopme_image1.gif]




NOODLES & COMPANY
AREA DEVELOPMENT AGREEMENT














Area Operator Name:








Date of Agreement:










Development Area:

















--------------------------------------------------------------------------------



NOODLES & COMPANY
AREA DEVELOPMENT AGREEMENT




TABLE OF CONTENTS








Section    Page


1. Introduction    1
2. Development Rights    5
3. Grant of Franchises    8
4. Your Organization and Management    11
5. Relationship of the Parties    13
6.. Restrictive Covenants    15
7. Area Operator’s Right to Transfer    17
8. Termination of the Agreement    21
9. Effect of Termination and Expiration    23
10. Dispute Resolution    24
11. Miscellaneous    26




Exhibits


A. Term and Development
B. Area Operator Information
C. Principal Owners' Personal Guaranty of Area Operator's Obligations
D. Investor Personal Covenants Regarding Confidentiality and Non-Competition



April 2014        Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------





NOODLES & COMPANY
AREA DEVELOPMENT AGREEMENT


This Area Development Agreement (this “Agreement”) is made as of the _______ day
of ________, ___________ between Noodles & Company (“Franchisor,” “we,” “us” or
“Noodles & Company”), a Delaware corporation, with its principal place of
business located at 520 Zang Street, Suite D, Broomfield, CO 80021 and
_________________________________________________________ (“Area Operator” or
“you”), a(n) _______________ whose principal address
is____________________________.
1.    INTRODUCTION.


1.01 Noodles & Company Restaurants. We own, operate, and franchise Noodles &
Company Restaurants, serving noodle dishes, salads, sandwiches, soups, desserts,
breads, beverages, beer, wine, and other menu items, and merchandise related to
the Noodles & Company concept as we may authorize from time to time. We have
developed and own a comprehensive system for developing and operating Noodles &
Company restaurants, including trademarks, trade dress, signage, building
designs, and layouts, equipment, ingredients, specifications, and recipes for
authorized food products, methods of inventory control, training programs, and
certain operational and business standards, policies and procedures, all of
which we may improve, further develop or otherwise modify from time to time.


1.02 Your Acknowledgments. You acknowledge that you have read and understand
this Agreement and our Franchise Disclosure Document and accept the terms,
conditions, and covenants contained in this Agreement as being reasonably
necessary to maintain our high standards of quality and service and the
uniformity of those standards at each Noodles & Company Restaurant and thereby
to protect and preserve the goodwill of the Marks. You acknowledge that you have
conducted an independent investigation of the business venture contemplated by
this Agreement and recognize that, like any other business, the nature of the
business conducted by a Noodles & Company Restaurant may evolve and change over
time; that an investment in a Noodles & Company Restaurant involves business
risks; and that your business abilities and efforts are vital to the success of
the venture. You understand that the restaurant industry is highly competitive,
that market conditions evolve and change over time, and that an investment in a
Noodles & Company franchise involves business risks. You acknowledge that, in
all of their dealings with you, our officers, directors, employees, and agents
act only in a representative, and not in an individual, capacity. All business
dealings between you and such persons as a result of this Agreement are solely
between you and us. You further acknowledge that we have advised you to have
this Agreement reviewed and explained to you by an attorney and you acknowledge
that you have reviewed the Agreement with your attorney or you waive your right
to do so.


1.03 Your Representations. You and your Principal Owners jointly and severally
represent and warrant to us as an inducement to our entering into this agreement
that: (a) all statements you have made and all materials you have submitted to
us in connection with your application to us are accurate and complete and that
you have made no material misrepresentations or material omissions in obtaining
the franchise; (b) neither you nor any of your Principal Owners has made any
untrue statement of any material fact or has failed to state material fact in
the ADA Application, the Personal Profile, or any other written information in
obtaining the rights granted hereunder; (c) neither you nor any of your Owners
has any direct or indirect legal or beneficial interest in any

April 2014        Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



business that may be deemed a Competitive Business, except as otherwise
completely and accurately disclosed in your Personal Profile; and (d) the
execution and performance of this Agreement will not violate any other agreement
to which you or any of your Owners may be bound. You recognize that we have
executed this Agreement in reliance on all of the statements you and your Owners
have made in the Personal Profile, the ADA Application, and any other written
information.


1.04 Certain Definitions.* The terms listed below have the meanings throughout
this Agreement and include the plural as well as the singular. He, his, or him
means she, hers, or her as applicable. Other terms are defined elsewhere in this
Agreement in the context in which they arise.


"ADA Application" - The area development agreement application submitted to us
by you and/or your Owners.


"Affiliate" - Any person or entity that directly or indirectly owns or controls
the referenced party that is directly or indirectly owned or controlled by the
referenced party, or that is under common control with the referenced party. The
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through ownership of voting securities, by contract or otherwise.


"Area Operator" - The term Area Operator is applicable to one or more persons, a
corporation, limited liability company, or a partnership, and it’s owners as the
case may be.


"Competitive Business" - Any business that operates or franchises one of more
restaurants: (1) whose sales of Specified Dishes (as defined below) collectively
constitute more than 10% of restaurant operating revenues; (2) that are the same
as, or substantially similar to, the Noodles & Company concept as it evolves or
changes over time; or (3) that operate in a fast casual or quick casual format.
As used in this Agreement, “Specified Dishes” means noodle dishes, pasta dishes,
Asian dishes, Italian or Mediterranean dishes and any other dishes that are the
same or substantially similar to the dishes on the Noodles & Company menu
(“Noodles & Company Dishes”) as it may evolve or change over time. Restrictions
in this Agreement on competitive activities do not apply to: (a) the ownership
or operation of other Noodles & Company restaurants we or our Affiliates
licenses; (b) the ownership of shares of a class of securities that are listed
on a public stock exchange or traded on the over-the-counter market and that
represent less than five percent (5%) of that class of securities; or (c) any
restaurant concept whose per person average check during the preceding twelve
(12) months was more than fifty percent (50%) higher or lower than Noodles &
Company per person average check for the same period. Revenue of a restaurant,
as used in this definition means the aggregate amount of all sales of food,
beverages and other products sold in or by such restaurant, whether for cash or
credit, but excluding all federal, state or municipal sales or service taxes
collected from customers and paid to the appropriate taxing authorities, all
coupons, promotions, discounts and refunds.


"Confidential Information" - Our proprietary and confidential information
relating to the development and operation of Noodles & Company restaurants,
including: (1) ingredients, recipes, and methods of preparation and presentation
of authorized food products; (2) site selection criteria for Noodles & Company
restaurants and plans and specifications for the

April 2014    2    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



development of Noodles & Company restaurants; (3) sales, marketing, and
advertising programs and techniques for Noodles & Company restaurants; (4)
identity of suppliers and knowledge of specifications, processes, procedures,
and equipment, and pricing for authorized food products, materials, supplies,
and equipment; (5) knowledge of operating results and financial performance of
Noodles & Company restaurants, other than Noodles & Company restaurants you own;
(6) methods of inventory control, storage, product handling, training, food cost
and management relating to Noodles & Company restaurants; (7) computer systems
and software programs used or useful in Noodles & Company restaurants; (8) this
Agreement and the terms hereof; and (9) any information that we provide you that
is labeled proprietary or confidential.


"Development Area" - As defined in Section 2.02.


"Development Fee" - As defined in Section 2.01.


"Development Obligations" - As defined in Section 2.03.


"Development Period" - Means each of the time periods indicated on Exhibit A
during which Area Operator shall have the right and obligation to construct,
equip, open, and thereafter continue to operate Noodles & Company Restaurants in
accordance with the Area Development Agreement.


"Development Rights" - As defined in Section 2.02.


"Development Term" - As defined in Section 2.01.


"Development Schedule" - As defined in Section 2.03.


"Entity” - Business corporation, partnership, limited liability company or other
legal entity.


"Franchise Agreement" - As defined in Section 3.04.


"Franchise Fee" - As defined in Section 3.04.


"Immediate Family" - Spouse, parents, brothers, sisters, and children, whether
natural or adopted.


"Limited Access Highway" - means that portion of a highway with oasis or service
center facilities for motorists and truckers. Includes highways with limited
access from surface roads, often commonly referred to as freeways or Interstate
Highways.


"Marks" - The current and future trade names, trademarks, service marks, and
trade dress used to identify the services and/or products Noodles & Company
restaurants offer, including the mark "Noodles & Company" and the distinctive
Noodles & Company restaurants’ building design and color scheme.


"Noodles & Company restaurants" - Restaurants that we or any of our Affiliates
own, operate, or franchise and which use the Marks and the System.



April 2014    3    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



"Non-Traditional Venues" - As defined in Section 2.02.


"Operating Partner" - The individual you designate in Exhibit B and any
replacement we approve.


"Owner" - Each person or entity that has a direct or indirect legal or
beneficial ownership interest in you, if you are an entity.


"Personal Profile" - The personal, financial, business, and other information
relating to you and your Owners set forth in our personal profile form(s) which
you and your Owners have completed and submitted to us prior to or together with
the ADA Application.


"Principal Owner" - Each Owner that has a ten percent (10%) or greater interest
in you, if you are an entity or an individual that owns ten percent (10%) or
more of the interest in the ADA.


"Protected Area" - As defined in Section 2.04.


"Publicly Held Entity" - An entity for which any of the following are true: (1)
securities of such entity would be required to be registered pursuant to the
Securities Act of 1933, as amended, or such securities would be owned by more
than thirty five (35) persons; or (2) after such issuance or sale, such entity
(or you) would be required to comply with the reporting and information
requirements of the Securities Exchange Act of 1934, as amended.


"Site Approval Form" - As defined in Section 3.02.


"Site Package" - As defend in Section 3.02.


"System" - The business methods, designs, and arrangements for developing and
operating Noodles & Company restaurants, including the Marks, building design
and layouts, equipment, ingredients, recipes, methods of preparation and
specifications for authorized food products, food safety procedures, training,
methods of inventory control and certain operating and business standards,
policies and procedures, all of which we may improve, further develop or
otherwise modify from time to time.


"Term" - As defined in Section 2.01.
"Transfer the Development Rights" - or similar words - The voluntary,
involuntary, direct or indirect sale, assignment, transfer, license, sublicense,
sublease, collateral assignment, grant of a security, collateral or conditional
interest, inter-vivos transfer, testamentary disposition or other disposition of
this Agreement, of any interest in or right under this Agreement, or any form of
ownership interest in Area Operator, including: (1) any transfer, redemption or
issuance of a legal or beneficial ownership interest in the capital stock of, or
a partnership interest in, Area Operator or of any interest convertible to or
exchangeable for capital stock of, or a partnership interest in, Area Operator;
(2) any merger or consolidation of Area Operator, whether or not Area Operator
is the surviving corporation; (3) any transfer in, or as a result of, a divorce,
insolvency, corporate or partnership dissolution proceeding or otherwise by
operation of law; or (4) any transfer upon the death of Area

April 2014    4    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



Operator or any Principal Owner of Area Operator by will, declaration or
transfer in trust or under the laws of intestate succession.
*Any capitalized term not defined herein shall have the same meaning as that
prescribed in the Franchise Agreement.
2.    DEVELOPMENT RIGHTS.
2.01 Term and Development Fee. Unless sooner terminated in accordance with
Section 8, the term of this Agreement (the "Term") starts on the date hereof and
expires on the earlier of the expiration date set forth in Exhibit A or the date
upon which Area Operator opens for operation the cumulative number of Noodles &
Company restaurants in the Development Area (as such term is defined in Section
2.02 hereof) set forth in Exhibit A. At the time you sign this Agreement, you
must pay us the nonrefundable Development Fee (“Development Fee”) set forth in
Exhibit A.
2.02 Development Rights.
(a) Upon the terms and subject to the conditions of this Agreement, Company
hereby grants to Area Operator, and Area Operator hereby accepts, the right and
obligation, during the Term (defined below), to develop Noodles & Company
Restaurants in the geographic area defined as the Development Area defined below
(the “Development Rights”). You shall have no right to subfranchise, sublicense,
or otherwise grant sub rights to anyone.


(b) No right or license is granted to Area Operator hereunder to use any
trademarks, trade names, service marks, logotypes, insignias, trade dress, or
designs owned by Noodles & Company, such right and license being granted solely
pursuant to Franchise Agreements. Without limiting the generality of the
foregoing, nothing in this Agreement shall permit Area Operator to own or
operate a Noodles & Company Restaurant, except pursuant to duly executed and
substituting Franchise Agreement, and Area Operator shall not use such
trademarks, trade names, service marks, logotypes, insignias, trade dress, or
designs without the prior express written consent of Noodles & Company.


(c) During the Term, and provided you and your Affiliates are in compliance with
this Agreement and all other agreements with us or any of our Affiliates
(including Franchise Agreements signed pursuant to this Agreement), we will: (i)
grant to you, in accordance with Section 3, that cumulative number of franchises
for Noodles & Company restaurants set forth in Exhibit A, all of which are to be
located within the geographical area described in Exhibit A and within the
specific trade areas as agreed to by us and you therein ("the Development
Area"); and (ii) not operate (directly or through an Affiliate), nor grant the
right to operate, any Noodles & Company restaurants located within the
Development Area, except for: (1) franchises granted pursuant to this Agreement;
(2) Noodles & Company restaurants open (or under lease, construction, or other
commitment to open) as of the date hereof; and (3) as set forth below in
Sections 2.02(d) and (e).
(d) You acknowledge, however, that certain locations within the Development Area
are by their nature unique and separate in character from the sites to which we
intend to grant you a franchise or area Development Rights pursuant to this
Agreement; such sites are referred to as "Non-Traditional Venues.” As a result,
you agree that Non-Traditional Venues are excluded from the Development Area
(and any Protected Area under any Franchise Agreement) and we shall have the
right to develop (by direct ownership, franchising, licensing or other means)
such locations, even if such sites are located within the Development Area (and
any Protected Area under any Franchise Agreement) and regardless of the
proximity of such sites to any Noodles & Company restaurant for which you have
or might have in the foreseeable future a franchise. Non-Traditional

April 2014    5    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



Venues include, for example: (i) transportation facilities, including airports,
train stations, subways and rail, and bus stations; (ii) military bases and
government offices; (iii) sports facilities, including stadiums and arenas; (iv)
amusement parks, zoos, and convention centers; (v) car and truck rest stops, and
travel centers and Limited Access Highway oasis and rest and service areas; (vi)
casinos, (vii) food courts; (viii) Indian reservations; and (ix) museums.
(e) Additional Reservation of Rights.  Except for the rights specifically
granted to you, we reserve all other rights, including, for example, the
following rights:
(i) We reserve the right to manufacture and sell anywhere products that are the
same or similar to products sold in Noodles & Company restaurants using brand
names that are similar to or the same as the Marks through any channel of
distribution, including, for example, grocery stores, supermarkets, convenience
stores, caterers and gas stations.
(ii) We reserve the right to sell products and services through other channels
of distribution including Internet, wholesale, mail order and catalog.  The
Internet is a channel of distribution reserved exclusively to us and you may not
independently market on the Internet or conduct e-commerce except as we approve,
in our sole discretion.
(iii)  We reserve the right to operate and franchise and license others to
operate other concept restaurants.
(iv) We reserve the right to develop and/or own other franchise systems for the
same or similar products and services using different trademarks than those
licensed to you.
(v)  We reserve the right to produce, license, manufacture, sell, distribute and
market Noodles & Company brand named products, and products bearing other marks,
including food and beverage products, clothing, souvenirs, and novelty items
through any channel of distribution, including, for example, grocery stores,
supermarkets, convenience stores, caterers, and gas stations.
(vi) We reserve the right to purchase or be purchased by, or merge or combine
with, competing businesses wherever located.
2.03 Development Obligations. You must have open and operating continuously in
the Development Area in accordance with and pursuant to Franchise Agreements,
that cumulative number of Noodles & Company restaurants set forth in Exhibit A
by the corresponding dates set forth therein ("Development Schedule"). Time is
of the essence in this Agreement. In the event you fail to develop and operate
Noodles & Company restaurants (i) in accordance with the Development Schedule;
(ii) on an accepted site; (iii) in accordance with our then current design,
construction, and equipment specifications; (iv) consistent with the plans
accepted for said site; and (v) in accordance with the System, you would be in
material breach of this Agreement; however, except as provided in Section
3.04(e) our right to terminate this Agreement shall be our exclusive remedy for
your failure to meet the Development Schedule. If your right to develop Noodles
& Company restaurants expires, is terminated in accordance with this Agreement
or is otherwise terminated, we shall have the right thereafter to develop and
operate, or to allow others to develop and operate, Noodles & Company
restaurants, and to use, and to allow others to use, the Marks and the System in
the Development Area, subject to such protection granted via the Protected Area
as may be granted pursuant to previously executed Franchise Agreements executed
pursuant hereto. Notwithstanding any other term or condition of this Section
2.03, you shall not be deemed to be in breach of this Section 2.03 or the
Development Schedule set forth in Exhibit A if your failure to timely open the
requisite number of Noodles & Company restaurants results solely from
substantial and significant weather delays, fires or other natural disasters not
exceeding twenty (20) days in the aggregate for all such delays; any delay
resulting from any of such causes shall

April 2014    6    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



extend performance only as mutually agreed upon by the parties, but in any event
not to exceed in the aggregate twenty (20) days during the Term of this
Agreement and the Franchise Agreement.
2.04 Protected Area. Each of the restaurants you develop will have a Protected
Area, as such is designated in the Franchise Agreement for such restaurant. The
Protected Area may be designated as a radius, polygon or other geometric shape
or as a specific trade area as Noodles and Company shall determine prior to
execution of the Franchise Agreement for such restaurant.


2.05 Restrictions on Debt. In connection with the development of the Development
Area and operation of the Franchised Noodles & Company Restaurants, including
payment to us of the development fee set forth in Exhibit A of the Area
Development Agreement, the payment of franchise fees and the costs and expenses
to be incurred pursuant to Franchise Agreements, you and each Owner represent,
warrant, covenant and agree that neither you nor any Owner borrowed any funds or
otherwise incurred any debt to obtain any funds for the payment of any such
fees, costs and expenses, except as specifically permitted in this Section 2.05.
You and each Owner shall not, without our prior written consent, which shall not
be unreasonably withheld, directly or indirectly borrow any money or incur any
debt or liability (other than lease obligations for each Restaurant’s land and
building and trade payables in the ordinary course of business ) to develop the
Development Area or to establish, operate and maintain Noodles & Company
Restaurants, which may be established in the Development Area pursuant to this
Agreement, except as provided in this Section 2.05. You may incur debt in
connection with the development of Noodles & Company Restaurants hereunder,
provided that (a) you will, in connection with the development of each such
Restaurant, receive equity contributions from your Owners equal to not less than
25% of the total development cost of the Restaurant (which shall consist for
this purpose of the cost of all leasehold improvements, furniture, fixtures and
equipment) and (b) from and after the first anniversary of the opening of your
first Restaurant hereunder, at no time shall your total indebtedness outstanding
at any time during any fiscal year exceed 4.0 times your earnings (determined in
accordance with generally accepted accounting principles consistently applied)
before interest, taxes, depreciation and amortization (EBITDA) minus any
distributions to Owners for such fiscal year. You agree to provide within 90
days after the end of each fiscal year a statement certified by one of your
executive officers setting forth the amount of your EBITDA and distributions to
Owners (if any) for such year and your indebtedness at year end. Such debt shall
have an initial amortization schedule of no more than ten (10) years from
inception. You shall not extend, renew, refinance, modify or amend any debt or
liability permitted by this Section 2.05 without our prior written consent,
which consent shall not be unreasonably withheld.


Furthermore, any debt instrument must provide to us the following protections,
and any others that we from time to time require, (i) Franchisor shall be
provided notice of any default of any such debt instrument simultaneous with
notice being provided to you and Owners; (ii) Franchisor shall have a right of
first refusal to purchase any restaurant to be sold, disposed of, or otherwise
transferred by the lender of such debt instrument; (iii) Franchisor shall have
the right, but not the obligation, to cure your and Owner’s default under such
debt instruments; and (iv) Franchisor shall have the right to operate the
restaurant(s) that is the subject of the debt instrument upon your or Owner’s
default of such instrument. In the event you default on your debt and we elect
to pursue any of the foregoing protections available to us, your right to cure
such default shall expire as of the date we pursue any such protections
notwithstanding any longer cure period set forth elsewhere in any agreement
between you and us. Additionally you shall be liable for the full amount we pay
to cure your default plus interest at eighteen percent (18%) per annum, or the
highest rate allowable by law, and all costs we incur, including legal fees and
appraisal fees relating

April 2014    7    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



to the evaluation of and exercise of any such protections. Breach of this
Section 2.05 is a material breach of this Agreement.


3.    GRANT OF FRANCHISES.


3.01 Site Selection Assistance. We will furnish you with our site selection
criteria for Noodles & Company restaurants, as we may establish from time to
time. We also will provide such on-site evaluation of sites proposed pursuant
hereto as we deem necessary or appropriate.


3.02 Site Evaluation and Acceptance. We will accept sites for the cumulative
number of Noodles & Company restaurants set forth in Exhibit A located within
the Development Area in accordance with the following provisions:


(a) We will provide you our then current site criteria upon notice from you that
you are actively seeking a site for one of your restaurants. You must submit to
us, in accordance with procedures we establish from time to time, a complete
Site Package, as we may establish from time to time (the "Site Package"),
containing all information that we reasonably require for each site for a
Noodles & Company restaurant that you propose to develop and operate and that
meets our then current standard site selection criteria for Noodles & Company
restaurants. The Site Package shall be submitted in a format defined by Noodles
& Company to allow submittal and presentation to the Real Estate Site Approval
Committee (currently submitted electronically). The Real Estate Site Approval
Committee meets approximately every two (2) weeks, and Area Operators are
responsible for submitting their sites for approval at least one (1) week prior
to the meeting. FAO’s are required to attend meetings or participate via
conference call. It is a material obligation of yours under this Agreement that
you select and submit the required information for sites that are acceptable to
us in a timely manner to cause your compliance with the Development Schedule;


(b)    We will approve or reject each site for which you submit to us a complete
Site Package in accordance with Section 3.02(a) and, if we approve the site, we
will do so by delivering our standard Site Approval Form. Our Site Approval
Form, duly executed by us, is the exclusive means by which we approve a proposed
site, and no other direct or indirect representation, approval or acceptance,
whether in writing or verbally, by any of our officers, employees or agents,
shall be effective or bind us. We will use all reasonable efforts to make a site
approval decision and, if the site is accepted, deliver a Site Approval Form to
you within forty-five (45) days after we receive the complete Site Package and
any other materials we have requested. In deciding whether to approve or reject
a site you propose, we may consider such factors as we, in our sole discretion,
deem appropriate, including, but not limited to, the general location and
neighborhood, demographic information, traffic patterns, access, visibility,
site economics, location of other retail food establishments (including other
Noodles & Company restaurants) and size, condition trade dress, configuration,
appearance, and other physical characteristics of the site. Noodles & Company
reserves the right to require you to prepare and submit a prediction of sales
volumes derived from software that has been approved by Noodles & Company in its
sole discretion. Neither our approval of a proposed site, nor any information
communicated to you regarding our standard site selection criteria or the
proposed site constitute a warranty or representation of any kind, express or
implied, as to the suitability of the proposed site for a Noodles & Company
restaurant or for any other purpose. Our approval of a proposed site merely
signifies that we are willing to grant a franchise for a Noodles & Company
restaurant at that location in accordance with the terms of this Agreement. Your
decision to develop and

April 2014    8    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



operate a Noodles & Company restaurant at any site is based solely on your own
independent investigation of the suitability or success of the site for a
Noodles & Company restaurant. In consideration of our approval of a proposed
site, you and your Owners agree to release us, and our Affiliate, officers,
directors, employees and agents from any and all loss, damages, and liability
arising from or in connection with the selection and/or approval of such site
for the development of a Noodles & Company restaurant. Your restaurants may not
be relocated without our prior written consent and compliance with our then
current site criteria.


(c) Within sixty (60) days following the execution of the Area Development
Agreement, the Area Operator shall prepare and submit to Noodles & Company a
Trade Area Map, derived from mapping software that has been approved in writing
by Noodles & Company in its sole discretion, that defines the proposed real
estate strategy for the entire franchise territory. The Trade Area Map shall
outline all of the proposed trade areas that are targeted for a Noodles &
Company restaurant, and rank the trade areas as follows:


Primary Trade Area: This would be a premier trade area in the market that tends
to attract customers from throughout the market or region. Such trade areas may
include entertainment districts, regional shopping centers, universities,
hospital complexes, sports arenas and other similar activities that provide
brand awareness to a larger portion of the population. Such trade areas should
be targeted for the first two (2) to three (3) restaurants to open in the
market.


Secondary Trade Area: This would be a solid, good performing trade area that
primarily serves customers working or living within the trade area boundary.
Such trade areas commonly include concentrated employment centers, and a variety
of quality shopping centers serving daily needs. Secondary trade areas typically
make up the largest number of trade areas in a market, and should be targeted to
immediately follow the initial primary trade areas.


Tertiary Trade Areas: These would be good trades areas that are distinctly
independent of Primary and Secondary Trade Areas, but would likely not perform
as well on average as the other trades areas. Tertiary Trade Areas would
typically be the last trade areas developed in a market.


The Area Operator may be asked to provide the Trade Area Map along with
supporting information to Noodles & Company on an annual basis, but not more
frequently than twice per year.


(d) No lease for an approved site may be entered into without our prior written
consent, which shall not be unreasonably withheld.


3.03 Financial Qualifications. In conjunction with our decision whether to
accept or reject a proposed site, we may require that you and your Principal
Owners furnish us financial statements (historical and pro forma), of the
sources and uses of capital funds, budgets and other information regarding
yourself, your Principal Owners and each legal entity, if any, involved in the
development, ownership and operation of any Noodles & Company restaurant you
propose, as well as any then existing Noodles & Company restaurants you or your
Affiliates own. We may require some if not all of the following information, and
reserve the right to make additional reasonable requests for information:



April 2014    9    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



▪Audited financial statements for the last three (3) fiscal years


▪Interim unaudited financial statements consisting of a balance sheet, income
statement and statement of cash flows, prepared in accordance with generally
accepted accounting principles, for the current fiscal year


▪Restaurant level income statements for the last three (3) years and current
interim period for other franchise operations owned containing at a minimum a
disclosure of net sales, comparables, cost of goods sold, labor, taxes and
benefits, controllable expenses, occupancy costs and non-controllable expenses


▪Calculation of restaurant same store sales for the last three (3) years and
current interim period for all other franchise restaurants owned


All such information shall be verified by you and your Principal Owners as being
complete and accurate in all respects, shall be submitted to us in accordance
with our requirements and will be relied on by us in determining whether to
grant a franchise for the proposed Noodles & Company restaurant. We may refuse
to grant you a franchise for a Noodles & Company restaurant; (i) if you fail to
demonstrate sufficient financial and management capabilities to properly develop
and operate the proposed Noodles & Company restaurant and the then-existing
Noodles & Company restaurants you and your Affiliates own; (ii) you have failed
to properly develop and operate on a continuous basis the then-existing Noodles
& Company restaurants you and your Affiliates own; (iii) you have failed to
fully comply with this Agreement and any franchise agreements between you and
us, including the Development Schedule within the Development Periods; or (iv)
you are ineligible to hold or will be, in our opinion, unable to obtain a liquor
license for each Noodles & Company restaurant contemplated by this Agreement. We
will evaluate such financial and management capabilities in accordance with the
then-current standards we use to establish Noodles & Company restaurants in
other comparable market areas. We may also require you to submit a business plan
for any proposed site. The absence of any of the failures described in Section
3.03 (i) through (iv) herein is each a condition precedent to any obligation of
Noodles & Company to grant a franchise agreement for any proposed site or other
performance of this Agreement.


3.04 Grant of Franchise. If we accept a proposed site pursuant to Section 3.02,
and you demonstrate the requisite financial and management capabilities (if
requested by us) pursuant to Section 3.03 and have satisfied all conditions
precedent, then we agree to offer you a franchise to operate a Noodles & Company
restaurant at the proposed site by delivering to you our then-current form of
franchise agreement, together with all standard ancillary documents (including
exhibits, riders, collateral assignments of leases, Principal Owner guarantees
and other related documents) that we then customarily use in granting franchises
for the operation of Noodles & Company restaurants in the state in which the
Noodles & Company restaurant is to be located ("the Franchise Agreement")
subject to the following terms and conditions.


(a) The Franchise Agreement and all ancillary documents must be executed by you
and your Owners and returned to us not earlier than five (5) days and not later
than thirty (30) days after signing a lease for a Noodles & Company premises or
when construction begins, whichever first occurs. If we do not receive the fully
executed Franchise Agreement and payment of the Franchise Fee as required
hereunder, we may revoke our offer to grant you a franchise to operate

April 2014    10    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



a Noodles & Company restaurant at the proposed site and may revoke our
acceptance of the proposed site.


(b) The Development Fee shall be $10,000.00 per restaurant listed on Exhibit A
for each restaurant, except the Development Fee for the first restaurant
developed pursuant to this Agreement shall be $35,000. All Development Fees must
be paid in full on or before the day we execute this Agreement. See Exhibit A
for the total amount due upon execution of this Agreement. You acknowledge and
agree that no portion of the Development Fee shall be refundable for any Noodles
& Company restaurants that you have failed (for any reason or no reason) to
develop in accordance with the terms of this Agreement. The Development Fee and
each Franchise Fee is fully earned by Noodles & Company at such time it is paid.


(c) The Franchise Fee payable for each Noodles & Company restaurant required to
be developed by Area Operator pursuant to this Agreement shall be $35,000.00,
payable in accordance with the payment requirements of this Agreement and the
Franchise Agreement. The Franchise Fee for the first restaurant shall be deemed
paid when the Development Fee is paid in full. Additionally, for each subsequent
restaurant, the first $10,000 of the Franchise Fee for such restaurants shall be
deemed paid when the Development Fee is paid in full. The balance of the
Franchise Fee shall be payable in accordance with the due date set forth in the
Franchise Agreement, except as set forth in Section 3.04(e). You acknowledge and
agree that no portion of the Development Fee shall be refundable for any Noodles
& Company restaurants that you have failed (for any reason or no reason) to
develop or open in accordance with the terms of this Agreement and the Franchise
Fee or Franchise Agreement. The Development Fee and each Franchise Fee is fully
earned by Noodles & Company at such time it is paid; and


(d) The Royalty Fees shall not exceed the percentage set forth in our standard
form Franchise Agreement being offered as of the date of this Agreement.


(e) Notwithstanding anything to the contrary in the Franchise Agreement, the
Franchise Fee for a restaurant to be developed hereunder must be paid by the
Required Opening Date as set forth in Exhibit A, regardless of whether the
Franchise Agreement for the restaurant has been signed or the restaurant is open
for operation or under construction. The obligation to pay the Franchise Fee for
restaurants that were required to be open prior to termination of this Agreement
shall survive termination of this Agreement.


4.     YOUR ORGANIZATION AND MANAGEMENT.


4.01 Organizational Documents. You must be a business corporation, partnership,
limited liability company or other legal entity formed for the sole purpose of
developing and holding franchises to operate Noodles & Company restaurants. You
and each of your Owners represent, warrant and agree that: (a) you are duly
organized and validly existing under the laws of the state of your organization,
and you are duly qualified to transact business in the state(s) in which the
Development Area is located; (b) you have the authority to execute and deliver
this Agreement and to perform your obligations hereunder; (c) true and complete
copies of the articles of incorporation, partnership agreement, bylaws,
subscription agreements, buy-sell agreements, voting trust agreements and all
other documents relating to your ownership, organization, capitalization,
management, and control have been delivered to us and all amendments thereto
shall be promptly delivered to us; (d) your entity’s activities are restricted
to those necessary solely for the development, ownership, and operation of
Noodles & Company restaurants in accordance

April 2014    11    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



with this Agreement and in accordance with any other agreements entered into
with us or our Affiliate if applicable; (e) the articles of incorporation,
partnership agreement, or other organizational documents recite that the
issuance, transfer, or pledge of any direct or indirect legal or beneficial
ownership interest is restricted by the terms of this Agreement; (f) all
certificates representing direct or indirect legal or beneficial ownership
interests now or hereafter issued must bear a legend in conformity with
applicable law reciting or referring to such restrictions; and (g) you will
deliver to us a Secretary/Clerk's Certificate or attestation or other evidence
satisfactory to us that the execution, delivery and performance of this
Agreement, each Franchise Agreement as it is executed, and all other agreements
and ancillary documents contemplated hereby or thereby have been duly authorized
by all necessary action by your corporation, partnership, limited liability
company, or other legal entity, as applicable. You may not change the form of
your entity unless we mutually agree in writing that such a change is warranted.
Neither you, your partners, shareholders, members of an LLC nor the entity
formed to operate the restaurants may be, or become, during the term of this
Agreement and any other agreements between us, including the Franchise
Agreement, a Publicly Held Entity.


4.02 Disclosure of Ownership Interests. You and each of your Owners represent,
warrant and agree that Exhibit B is current, complete and accurate and shall not
be changed without our prior written consent. You agree that updated Exhibits B
will be furnished promptly to us, so that Exhibit B (as so revised and signed by
you) is at all times current, complete and accurate. Failure to promptly provide
us a revised and corrected Exhibit B, and to obtain our prior written consent
prior to such changes, is a material breach and default of this Agreement. Each
person who is or becomes a Principal Owner must execute an agreement in the form
we prescribe, undertaking to be bound jointly and severally by the terms of this
Agreement, the current form of which is attached hereto as Exhibit C. Each
person who is or becomes an Owner or an Operating Partner must execute an
agreement in the form we prescribe, undertaking to be bound by the
confidentiality and non-competition covenants contained in the Agreement, the
current form of which is attached hereto as Exhibit D. Each Owner must be an
individual acting in his individual capacity, unless we waive this requirement.
The initial owners who execute this agreement as of its effective date shall at
all times continue to own and have voting authority of at least fifty-one
percent (51%) of the ownership and voting rights under this agreement.


4.03 Operating Partner/Management of Business. You must designate in Exhibit B
as the "Operating Partner" an individual accepted by us who must: (a) have
completed our Operating Partner training program to our satisfaction; (b) be the
senior management individual who is involved in day-to-day operations of your
Noodles & Company restaurants; (c) be the person with whom we communicate as to
development, operations and Area Operator matters; (d) have the authority to
bind you regarding all operational decisions with respect to your Noodles &
Company restaurants; and (e) have primary residency in the Development Area
continuously during the term of this Agreement.


Your Operating Partner: (a) shall exert full-time and best efforts to the
development and operation of your Noodles & Company restaurants and all other
Noodles & Company restaurants you own; and (b) may not engage in any other
business or activity, directly or indirectly, that requires substantial
management responsibility or time commitments or otherwise may conflict with
your obligations hereunder. You agree to provide us with an executed copy of any
arrangement, agreement, or contract, and all amendments thereto, with your
Operating Partner. We shall have no responsibility, liability or obligation to
any party to any such arrangement, agreement, or contract, or any amendments
thereto, on account of our approval thereof or

April 2014    12    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



otherwise, and you agree to indemnify and hold us, and our Affiliates if
applicable, harmless with respect thereto. Your Noodles & Company restaurants at
all times must be managed by your Operating Partner or by an on-site general or
assistant manager or a shift supervisor who has completed the appropriate
training programs.


Prior to opening your first Noodles & Company restaurant, you, your Operating
Partner, general managers and any other personnel who are intended to have, or
who actually have, responsibilities for operating any Noodles & Company
restaurant must complete the appropriate training program to our satisfaction.


Thereafter, subsequently hired personnel must complete the appropriate training
program that is approved by or provided by Noodles & Company personnel to our
satisfaction before assuming their position in accordance with our then-current
Operations Manual.


5.    RELATIONSHIP OF THE PARTIES.


5.01 Independent Contractors. Neither this Agreement nor the dealings of the
parties pursuant to this Agreement shall create any fiduciary relationship or
any other relationship of trust or confidence between or among the parties.
Franchisor and Area Operator, as between themselves, are and shall be
independent contractors.


If applicable law shall imply a covenant of good faith and fair dealing in this
Agreement, the parties agree that such covenant shall not imply any rights or
obligations that are inconsistent with a fair construction of the terms of this
Agreement. Additionally, if applicable law shall imply such covenant, we and you
acknowledge and agree that: (a) this Agreement (and the relationship of the
parties which arises from this Agreement) grants us the discretion to make
decisions, take actions, and/or refrain from taking actions not inconsistent
with your explicit rights and obligations hereunder that may affect favorably or
adversely your interests; (b) we will use our judgment in exercising such
discretion based on our assessment of our own interests and balancing those
interests against the interests of the owners of Noodles & Company restaurants
generally (including ourselves, and our Affiliates and other Area Operators),
and specifically without considering your individual interests or the interests
of any other particular Area Operator; (c) we will have no liability to you for
the exercise of our discretion in this manner so long as such discretion is not
exercised in bad faith toward you; and (d) in the absence of such bad faith, no
trier of fact in any legal action or arbitration proceeding shall substitute its
judgment for our judgment so exercised.


Nothing contained in this Agreement, or arising from the conduct of the parties
hereunder, is intended to make either party a general or special agent, joint
venturer, partner, or employee of the other party for any purpose whatsoever.
You must conspicuously identify yourself in all dealings with customers,
lessors, contractors, suppliers, public officials, employees and others as the
FAO granted hereunder and must place such other notices of independent ownership
on such forms, business cards, stationery, advertising, and other materials as
we may require from time to time.


You may not make any express or implied agreements, warranties, guarantees, or
representations or incur any debt in our name or on our behalf or represent that
the relationship of the parties hereto is anything other than that of
independent contractors. We will not be obligated by or have any liability under
any agreements made by you with any third party or for any representations made
by you to any third party. We will not be obligated for any damages to any
person or property arising directly or indirectly out of the operation of your
business hereunder.

April 2014    13    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------





5.02 Indemnification. You agree to indemnify us, our Affiliates and our
respective directors, officers, employees, shareholders, agents, successors, and
assigns (collectively “Indemnitees"), and to hold the Indemnitees harmless to
the fullest extent permitted by law, from any and all losses and expenses (as
defined below) incurred in connection with any litigation or other form of
adjudicatory procedure, claim, demand, investigation, formal or informal inquiry
(regardless of whether it is reduced to judgment) or any settlement thereof
which arises directly or indirectly from, or as a result of, a claim of a third
party against any one or more of the Indemnitees in connection with the
development, ownership, operation or closing of any of your Noodles & Company
restaurants (collectively "Event"), and regardless of whether it resulted from
any strict or vicarious liability imposed by law on the Indemnitees, provided,
however, that this indemnity will not apply to any liability arising from the
negligent acts of Indemnitees (except to the extent that joint liability is
involved, in which event the indemnification provided herein will extend to any
finding of comparative or contributory negligence attributable to you). The term
"losses and expenses" includes compensatory, exemplary, and punitive damages;
fines and penalties; attorneys' fees; experts' fees; court costs; costs
associated with investigating and defending against claims; settlement amounts;
judgments; compensation for damages to our reputation and goodwill; and all
other costs associated with any of the foregoing losses and expenses. We agree
to give you reasonable notice of any Event of which we become aware for which
indemnification may be required and we may elect (but are not obligated) to
direct the defense thereof, provided that the selection of counsel shall be
subject to your consent, which consent shall not be unreasonably withheld or
delayed. We shall not be required to consent to any settlement that admits any
fault, directly or indirectly, on our part. We may, in our reasonable
discretion, take such actions as we deem necessary and appropriate to
investigate, defend or settle any Event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of
Indemnitees or Noodles & Company restaurants generally, provided however, that
any settlement shall be subject to your consent, which consent shall not be
unreasonably withheld or delayed. Further, notwithstanding the foregoing, if the
insurer on a policy or policies obtained in compliance with your Franchise
Agreement agrees to undertake the defense of an Event (an "Insured Event"), we
agree not to exercise our right to select counsel to defend the Event if such
would cause your insurer to deny coverage so long as your insurer provides
suitable skilled counsel to defend the action. We reserve the right to retain
counsel to represent us with respect to an Insured Event. This Section 5.02
shall continue in full force and effect subsequent to and notwithstanding the
expiration or termination of this Agreement.


5.03 Ownership of the Marks. You acknowledge that we, or our Affiliates, if
applicable, own the Marks and that you are not granted the right under this
Agreement to use the Marks. Your right to use the Marks arises solely from, and
is limited to, Franchise Agreements entered into between you and us. You may not
use any Mark (or any abbreviation, modification or colorable imitation) as part
of any corporate or legal business name or in any other manner not explicitly
authorized in writing by us. You may not, at any time during or after the Term,
contest, or assist any other person or entity in contesting, the validity or
ownership of any of the Marks.


If we determine that it becomes advisable at any time for us and/or you to
modify or discontinue use of any Mark and/or use one or more additional or
substitute trademarks, service marks or trade dress, you agree to comply with
our directions within fourteen (14) days after notice. Neither we nor any of our
Affiliates shall have any liability or obligation whatsoever with respect to any
such required modification or discontinuance of any Mark or the promotion of a
substitute trademark, service mark or trade dress.

April 2014    14    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------





6.    RESTRICTIVE COVENANTS.


6.01 Confidential Information. We will disclose parts of our Confidential
Information to you solely for your use in connection with this Agreement and
only as specifically permitted by the Operations Manual. The Confidential
Information is proprietary and includes our trade secrets. During the Term and
indefinitely thereafter: (a) you and your Owners may not use the Confidential
Information in any other business or capacity (you acknowledge such use is an
unfair method of competition); (b) you and your Owners must exert your best
efforts to maintain the confidentiality of the Confidential Information; (c) you
and your Owners may not make unauthorized copies of any portion of the
Confidential Information disclosed in written, electronic or other form; (d) you
and your Owners must implement all reasonable procedures we prescribe from time
to time to prevent unauthorized use or disclosure of the Confidential
Information, including the use of nondisclosure agreements with your Owners,
officers, directors and general managers, and you and your Owners must deliver
such agreements to us; and (e) you and your Owners must not disclose or
distribute the Confidential Information except as permitted by us in writing
prior to such disclosure. At the end of the Term, you and your Owners must
deliver to us all such Confidential Information in your possession, except for
such information as you are permitted to retain pursuant to Franchise Agreements
then in effect. Your restrictions on disclosure and use of Confidential
Information do not apply to information or techniques which are or become
generally known in the restaurant industry (other than through your own
disclosure or the wrongful disclosure of another), provided you obtain our prior
written consent to such disclosure or use.


6.02 In-Term Covenants. During the Term, you shall not, without Noodles &
Company’s prior written consent, either directly or indirectly, for yourself, or
through, on behalf of, or in conjunction with any person, persons, partnership,
limited liability company, or corporation:


(a) Divert or attempt to divert any business or customer of any Noodles &
Company Restaurant to any competitor, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with Noodles & Company’s Marks or the
System.


(b) Recruit, except for general solicitation, or hire any person who is or was
within a period of six (6) months prior to such recruiting or hiring an employee
of ours or of any Noodles & Company Restaurant operated by us, our Affiliates or
another Area Operator of ours, without obtaining the employer's consent, which
consent may be withheld for any reason. We may elect, in our sole discretion, to
require you to pay to us, our Affiliate or other Area Operator, as liquidated
damages an amount equal to two (2) times the annual salary of the person(s)
involved in such violation plus an amount equal to our costs and attorney’s fees
incurred in connection with such violation.
 
(c) Own, maintain, advise, be employed by, consult for, make loans to, operate,
engage in or have an ownership interest (including any right to share in
revenues or profits) in any Competitive Business which is, or is intended to be
located within:
(1) the Protected Area;
(2) a radius of fifteen (15) miles from your Noodles & Company Restaurant;
(3) a radius of fifteen (15) miles of any Noodles & Company Restaurant; or

April 2014    15    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



(4) the United States.


6.03. Post-Term Covenants. For a continuous uninterrupted period commencing upon
the expiration or termination of this Agreement and for two (2) years
thereafter, you shall not, without Noodles & Company’s prior written consent,
either directory or indirectly, for yourself, or through, on behalf of, or in
conjunction with any person, persons, partnership, limited liability company, or
corporation:


(a) Divert or attempt to divert any business or customer of any Noodles &
Company Restaurant to any competitor, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with Noodles & Company’s Marks or the
System.


(b) Recruit, except for general solicitation, or hire any person who is or was
within a period of six (6) months prior to such recruiting or hiring an employee
of ours or of any Noodles & Company Restaurant operated by us, our Affiliates or
another Area Operator of ours. In addition to any other rights and remedies
available to us under this Agreement, we may elect, in our sole discretion, to
require you to pay to us, our Affiliate or other Area Operator, as liquidated
damages an amount equal to two (2) times the annual salary of the person(s)
involved in such violation plus an amount equal to our costs and attorney’s fees
incurred in connection with such violation.    
(c) Own, maintain, advise, be employed by, consult for, make loans to, operate,
engage in or have an ownership interest (including any right to share in
revenues or profits) in any Competitive Business which is, or is intended to be
located within:
(1) the Protected Area;
(2) a radius of fifteen (15) miles from your Noodles & Company Restaurant;


(3) a radius of fifteen (15) miles of any Noodles & Company Restaurant; or


(4) any Designated Market Area (as defined by Nielsen Media Research) where a
Noodles & Company Restaurant is located.


6.04 Independent Covenant. The parties agree that each of the foregoing
covenants shall be construed as independent of any other covenant or provision
of this Agreement. If all or any portion of a covenant is held unreasonable or
unenforceable by a court or agency having valid jurisdiction, the parties desire
the court to reform the covenant to render the covenant enforceable, but only to
the extent required to render the covenant enforceable, so that Noodles &
Company may obtain the greatest possible level of protection from the misuse of
Confidential Information, the diversion of customers, the solicitation of its
employees and unfair competition; and in such event, you expressly agree to be
bound by any lesser covenant subsumed within the terms of such covenant that
imposes the maximum duty permitted by law, as if the resulting covenant were
separately state in and made a part of this Agreement.


6.05 Reduction in Scope. You understand and acknowledge that Noodles & Company
shall have the right, in its sole discretion, to reduce the scope of any
covenant set forth in this Agreement, or any portion thereof, without your
consent, effective immediately upon written notice to you. You shall comply
forthwith with any covenant as so modified, which shall be fully enforceable
notwithstanding the provisions hereof.



April 2014    16    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



6.06 Offset/Counterclaim. You expressly agree that the existence of any claims
you may have against Noodles & Company, whether or not arising from this
Agreement, shall not constitute a defense to the enforcement by Noodles &
Company of the covenants in this Section 6.


6.07 Injunctive Relief. You acknowledge and agree: (a) that any failure to
comply with the covenants in this Agreement shall constitute a default
hereunder; (b) that a violation of the requirements of this Agreement would
result in irreparable injury to Noodles & Company for which no adequate remedy
at law may be available; and (c) therefore, Noodles & Company shall be entitled,
in addition to any other remedies which it may have hereunder, at law, or in
equity, to obtain specific performance of or an injunction against the violation
of the requirement of this Agreement, without the necessity of showing actual or
threatened damage and without being required to furnish a bond or other
security.


6.08 Information Exchange. All recipes, processes, ideas, concepts, methods, and
techniques used or useful to a restaurant, grocery store, or other business
offering restaurant products, whether or not constituting protectable
intellectual property, that you create, or that are created on your behalf, in
connection with the development or operation of your Noodles & Company
restaurants must be promptly disclosed to us. If we adopt any of them as part of
the System, they will be deemed to be our sole and exclusive property and deemed
to be works made-for-hire for us. You hereby assign and further agree to sign
whatever further assignment or other documents we request to evidence our
ownership or to assist us in securing intellectual property rights in such
ideas, concepts, techniques, or materials.


6.09 Confidentiality and Non-Compete Agreements. You agree to cause each of your
Owners and Operating Partners and any other management personel primarily
involved in Noodles & Company to enter into and comply with the confidentiality
and non-compete agreement referred to in Section 4.02 hereof.


7.    AREA OPERATOR'S RIGHT TO TRANSFER.


7.01 Franchisor's Approval. Your rights and duties under this Agreement are
personal to you and your Principal Owners. Accordingly, neither you nor any of
your Owners may Transfer the Development Rights or any direct or indirect
interest therein without our prior written consent, which may be withheld in our
sole discretion. If we are required by applicable law to permit a transfer, the
criteria in Section 7.02 must be met and you must obtain our approval. Any such
transfer without such approval or compliance constitutes a breach of this
Agreement and is void and of no force or effect. You may not, under any
circumstances, directly or indirectly, subfranchise or sublicense any of your
rights hereunder. If applicable law does not require us to permit a transfer, no
transfer shall be permitted and Section 7.02 will not apply.



April 2014    17    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



7.02 Conditions for Approval. If we have not exercised our right of first
refusal under Section 7.06, and we are required by law to permit a transfer of
this Agreement, we will not unreasonably withhold our approval of a Transfer of
the Development Rights that meets all of the restrictions, requirements and
conditions we impose on the transfer, the transferor(s) and the transferee(s),
including without limitation the following:


(a) you and your Owners and Affiliates must be in compliance with the provisions
of this Agreement, all Franchise Agreements executed pursuant hereto and all
other agreements with us or our Affiliate, if applicable;


(b) the proposed transferee must be a corporation, partnership, limited
liability company or other legal entity; transferee and its owners must provide
us on a timely basis all information we request, and the owners must be
individuals acting in their individual capacities who are of good character and
reputation, who must have sufficient business experience, aptitude and financial
resources to develop Noodles & Company restaurants pursuant to this Agreement,
and who must otherwise meet our then current standards for approval;


(c) the proposed transferee may not be, or become, an entity, or be, or become,
affiliated with an entity, that is a Publicly Held Entity;


(d) the transferee and its owners must agree to be bound by all of the
provisions of our then current Area Development Agreement for the remainder of
the Term;


(e) the transferee must acquire, in a concurrent transaction, all of your rights
and the rights of your Owners and Affiliates under all agreements between you or
your Affiliates and us or our Affiliate, regarding all restaurants contemplated
by this agreement not yet developed and/or operating;


(f) you or the transferee must pay us a transfer fee in an amount equal to
$7,500, plus $3,500 for each Noodles & Company restaurant for which a Franchise
Agreement has been executed, or is contemplated by the terms of this Agreement,
plus any transfer fee required by any other agreement between you or your
Affiliates and us or our Affiliates and all costs associated with such transfer;


(g) you and your Owners and Affiliates must, except to the extent limited or
prohibited by applicable law, execute a general release, in form and substance
satisfactory to us, of any and all claims against us, our Affiliates and
stockholders, officers, directors, employees, agents, successors, and assigns;


(h) we must not have disapproved the material terms and conditions of such
transfer on the basis that they are so burdensome as to be likely, in our
reasonable judgment, to adversely affect the transferee's operation of Noodles &
Company restaurants or its compliance with its franchise agreements, any area
development agreements and any other agreements being transferred;


(i) if you (or any of your Owners or Affiliates) finance any part of the sale
price of the transferred interest, you and/or your Owners or Affiliates must
agree that all obligations of the transferee, and security interests reserved by
any of them in the assets transferred, will be subordinate to the transferee's
obligations to pay all amounts due us and our Affiliates and to

April 2014    18    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



otherwise comply with this Agreement, any Franchise Agreement being transferred
or any franchise agreement to be executed by the transferee;


(j) you and your Owners must execute a noncompetition covenant, in form and
substances satisfactory to us, in favor of us and the transferee agreeing that,
for a period of two (2) years, starting on the effective date of the transfer,
you and your Owners will not, directly or indirectly (such as through a member
of his or their Immediate Families), own any legal or beneficial interest in, or
render services or give advice to: (1) any Competitive Business; or (2) any
entity that grants franchises, licenses, or other interests to others to operate
any Competitive Business in any Designated Market Area (as defined by Nielsen
Media Research) where a Noodles & Company Restaurant is located, whether
Company-owned or franchised, or within any area that is or was within an Area
Development Area or a Protected Area, as those terms are defined in the Area
Development Agreement and Franchise Agreement;


(k) we determine that no applicable federal or state statute, regulation, rule,
or law, which is enacted, promulgated, or amended after the date hereof, may
have a material adverse effect on our rights, remedies, or discretion with
respect to our relationship with the proposed transferee;


(l) you and your Owners and Affiliates must execute such other documents and do
such other things as we reasonably require to protect our rights under this
Agreement, any Franchise Agreements, and any other agreements being transferred;


(m) transferee must demonstrate that it is eligible to hold and shall be able to
obtain liquor licenses for each Noodles & Company restaurant contemplated by
this Agreement;


(n) transferee must have obtained an acceptable assignment of Lease(s) from each
landlord for each Noodles & Company restaurant contemplated by this Agreement
and as to each restaurant which is proposed to be transferred and


(o) transferee, after the transfer, must own the minimum number of Noodles &
Company restaurants we require of other Area Operators.    


7.03 Effect of Approval. Our approval of a Transfer of the Development Rights
does not constitute: (a) a representation as to the fairness of the terms of any
agreement or arrangement between you or your Owners and the transferee or as to
the prospects for success by the transferee; or (b) a release of you and your
Owners, a waiver of any claims against you or your Owners, or a waiver of our
right to demand the transferee's compliance with this Agreement. Any approval
shall apply only to the specific Transfer of the Development Rights being
proposed and shall not constitute our approval of, or have any bearing on, any
other proposed Transfer of the Development Rights.


7.04 Special Transfers. Neither Section 7.06 nor Section 7.02(f) shall apply to
any Transfer of the Development Rights among any of your then current Owners.
Following our receipt of thirty (30) days' notice to us, you may, if you are a
partnership, transfer this Agreement, in conjunction with a transfer of all of
the Franchise Agreements executed pursuant hereto and all of the assets of the
Noodles & Company restaurants operated pursuant thereto, by an agreement in form
and substance approved by us, to a business corporation or limited liability
company which conducts no business other than the development and operation of
Noodles & Company restaurants, and of which you own and control all of the
equity and voting power of all issued and outstanding capital

April 2014    19    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



stock. None of the foregoing assignments shall relieve you or your Principal
Owners of your obligations hereunder, and you and your Principal Owners shall
remain jointly and severally liable for all obligations hereunder. We will also
permit transfers among partners so long as the transfer is to a prior existing
partner that was previously approved by us and who meets our then current
requirements for Area Operators and Franchisees.


7.05 Death or Disability of Operating Partner or Area Operator. Upon your death
or permanent disability, or the death or permanent disability of your Operating
Partner or an Owner of a controlling interest in Area Operator, if we have not
exercised our Right of First Refusal, the executor, administrator, or other
personal representative of such person shall transfer his interest in this
Agreement or his interest in Area Operator to a third party approved by us in
accordance with all of the applicable provisions of Section 7 within a
reasonable period of time, not to exceed six (6) months from the date of death
or permanent disability. We agree not to exercise our right of first refusal in
the case of death or disability if the proposed purchaser or transferee is a
family member who meets our then current requirements for Area Operators and
Franchisees or is a prior existing partner that was previously approved by us
and who meets our then current requirements for Area Operators and Franchisees.


7.06 Noodles & Company’s Right of First Refusal. If you or any of your Owners
desires to Transfer the Development Rights for legal consideration, you or such
Owner(s) must obtain a bona fide, executed written offer from a responsible and
fully disclosed purchaser and must deliver immediately to us a complete and
accurate copy of such offer. If the offeror proposes to buy any other property
or rights from you or any of your Owners or Affiliates (other than rights under
Area Development and Franchise Agreements for Noodles & Company restaurants) as
part of the bona fide offer, the proposal for such property or rights must be
set forth in a separate, contemporaneous offer that is fully disclosed to us,
and the price and terms of purchase offered to you or your Owners for the
transfer of the Development Rights must reflect the bona fide price offered
therefore and not reflect any value for any other property or rights.


We have the option, exercisable by notice delivered to you or your Owners within
sixty (60) days from the date of delivery of a complete and accurate copy of
such offer to us to purchase such interest for the price and on the terms and
conditions contained in such offer, provided that: (a) we may substitute cash
for any form of payment proposed in such offer; (b) our credit shall be deemed
equal to the credit of any proposed purchaser; and (c) we shall have not less
than ninety (90) days from the option exercise date to consummate the
transaction. We have the right to investigate and analyze the business, assets,
and liabilities and all other matters we deem necessary or desirable in order to
make an informed investment decision with respect to the fairness of the terms
of the right of first refusal and we may conduct such investigation and analysis
in any manner we deem reasonably appropriate, and you and your Owners agree to
cooperate fully with us in connection therewith.



April 2014    20    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



If we decide to exercise our option to purchase, we are then entitled to
purchase such interest subject to all representations and warranties, closing
documents and indemnities as we reasonably may require, provided if we exercise
our option as a result of a written offer reflected in a fully negotiated
definitive agreement with the proposed purchaser, we will not be entitled to any
additional representations, warranties, closing documents, or indemnities that
will have a materially adverse effect on your rights and obligations under the
definitive agreement. If we do not exercise our option to purchase, you or your
Owners may complete the sale to such offeror pursuant to and on the exact terms
of such offer, subject to our approval of the transfer as provided in Sections
7.01 and 7.02; provided that we will have another option to purchase if the sale
to such offeror is not completed within ninety (90) days after we elect not to
exercise our option to purchase, or if there is a material change in the terms
of the offer. You will promptly notify us in either event and we will have an
additional thirty-day (30) period to exercise our option following receipt of
that notice.
 
7.07 Securities Offerings. Neither you nor any of your Owners shall issue or
sell, or offer to issue or sell, any of your securities or any securities of any
of your Affiliates, regardless of whether such sale or offer would be required
to be registered pursuant to the provisions of the Securities Act of 1933, as
amended, or the securities laws of any other jurisdiction, without our mutual
written agreement and complying with all of our requirements and restrictions
concerning use of information about us and our Affiliate, if applicable. Neither
you nor any of your Owners may issue or sell your securities or any securities
of any of your Affiliates if: (a) such securities would be required to be
registered pursuant to the Securities Act of 1933, as amended, or such
securities would be owned by more than thirty-five (35) persons; or (b) after
such issuance or sale, you or such Affiliate would be required to comply with
the reporting and information requirements of the Securities Exchange Act of
1934, as amended, hereinafter defined as “Publicly Held Entity,” or (c) the
result would be that the initial Owners would own less than fifty-one percent
(51%) of your and/or your Affiliates’ securities and voting rights.


Any proposed private placement of your securities or the securities of your
Affiliates must be approved by us and our legal counsel prior to the offering of
securities. You shall pay the costs of our review and associated legal fees.


8. TERMINATION OF THE AGREEMENT.


8.01 Immediate Termination. You are in material breach of this Agreement, and
this Agreement will automatically terminate without notice, at our discretion,
if you become insolvent by reason of your inability to pay your debts as they
mature or if you admit your inability to pay your debts as they mature; if you
are adjudicated bankrupt or insolvent; if you file a petition in bankruptcy,
reorganization, or similar proceeding under the bankruptcy laws of the United
States or have such a petition filed against you, which is not discharged within
thirty (30) days; if a receiver or other custodian, permanent or temporary, is
appointed for your business, assets or property; if you request the appointment
of a receiver or make a general assignment for the benefit of creditors; if a
final judgment against you in the amount of $25,000 or more remains unsatisfied
of record for thirty (30) days or longer; if your bank accounts, property, or
accounts receivable are attached; if execution is levied against your business
or property; if suit is filed to foreclose any lien or mortgage against any of
your assets and such suit is not dismissed within thirty (30) days; or if you
voluntarily dissolve or liquidate or have a petition filed for corporate or
partnership dissolution and such petition is not dismissed within thirty (30)
days.



April 2014    21    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



8.02 Termination Upon Notice. In addition to our right to terminate pursuant to
other provisions of this Agreement or under applicable law, we may terminate
this Agreement, effective upon delivery of notice of termination to you, if you
or any of your Principal Owners or Affiliates:


(a) fail to meet the Development Schedule and not cure such failure as soon as
possible, and in any event within twenty (20) days after receipt of notice,
unless no cure is possible, in which case there shall be no cure period;


(b) make an unauthorized Transfer of the Development Rights or fail to Transfer
the Development Rights or the interest of a deceased or disabled Owner as
required hereby;


(c) make any material misstatement or omission in the Personal Profile, the ADA
Application, or in any other written information provided to us;


(d) are convicted of, or plead no contest to, a felony or other crime or offense
that we reasonably believe may adversely affect the System or the goodwill
associated with the Marks;


(e) fail to comply with any other provision of this Agreement and do not correct
such failure within thirty (30) days after written notice of such failure to
comply is delivered to you;


(f) are in breach of any Franchise Agreement such that we have the right to
terminate the Franchise Agreement, whether or not we elect to exercise our right
to terminate the Franchise Agreement;


(g) make any unauthorized use or disclosure of the Confidential Information;
(h) are in breach of any other agreement between you or any of your Affiliates
and us or our Affiliate, if applicable, such that we have a right to terminate
any such agreement, whether or not we elect to exercise our right to terminate
such agreement;
(i) if we determine that any applicable federal or state statute, regulation,
rule, or law, which is enacted, promulgated, or amended after the date hereof,
may have a material adverse effect on our rights, remedies, or discretion in
franchising Noodles & Company restaurants;


(j) shall default in any material obligations of any Lease, any agreement
between Noodles & Company (or its Affiliate) and Area Operator, any obligations
to any Advertising Cooperative of which you are a member or to any vendor of
Noodles & Company related Proprietary and Non-Proprietary Products, construction
suppliers, or providers of services, and not cure such failure as soon as
possible, and in any event within twenty (20) days after receipt of notice,
unless no cure is possible, in which case there shall be no cure period;;


(k) violate any law that materially impacts the Agreement or the franchise;


(l) fail to construct the Premises in the manner and with the materials from
Approved Suppliers and Designated Suppliers as required by the Franchise
Agreement and not cure such failure as soon as possible, and in any event within
twenty (20) days after receipt of notice, unless no cure is possible, in which
case there shall be no cure period;



April 2014    22    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



(m) fail to timely obtain and continue in force all licenses and permits,
including liquor licenses necessary to open and construct the restaurant and not
cure such failure as soon as possible and in any event within twenty (20) days
after receipt of notice unless no cure is possible, in which case there shall be
no cure period;;


(n) shall default in three (3) or more material obligations within the Term of
the Agreement for which written notice has been provided, if required, or for
which no notice was given if none was required, such repeated course of conduct,
which need not be the same or identical breaches, shall itself be grounds for
termination of this Agreement without further notice or an opportunity to cure;
or


(o) fail to operate in accordance with the System and not cure such failure as
soon as possible, and in any event within twenty (20) days after receipt of
notice, unless no cure is possible, in which case there shall be no cure period.


(p) violate any of the covenants relating to non-competition in Sections 6.02
and 6.03 and in Exhibit D.


(q) failure to timely and successfully complete Operating Partners training as
described in Section 4.03 to our satisfaction, or failure to timely and
successfully complete the training program described in any Franchise Agreement.


Each of the foregoing (a) through (q) are material breaches and material
defaults.


The Development Fee shall be fully earned by us upon execution of this Agreement
for administrative and other expenses incurred by us and for the development
opportunities lost or deferred as a result of the rights granted to you herein.
We have no obligation whatsoever to refund any portion of the Development Fee
upon any termination.


8.03. Statutory Limitations. Notwithstanding anything to the contrary contained
in this Section 8, in the event any valid, applicable law of a competent
Governmental Authority having jurisdiction over this Agreement and the parties
hereto shall limit Noodles & Company’s rights of termination hereunder or shall
require longer notice periods than those set forth above, this Agreement shall
be deemed amended to conform to the minimum notice periods or restrictions upon
termination required by such laws and regulations. Noodles & Company shall not,
however, be precluded from contesting the validity, enforceability, or
application of such laws or regulations in any action, arbitration, hearing or
dispute relating to this Agreement or the termination thereof.


9.    EFFECT OF TERMINATION AND EXPIRATION.


9.01 Continuing Obligations. All obligations under this Agreement, which
expressly or by their nature survive the expiration or termination of this
Agreement, shall continue in full force and effect until they are satisfied in
full or by their nature expire. Expiration or termination of this Agreement does
not of itself terminate any Franchise Agreements between us.


9.02 Post-Term Covenants. Without limiting the generality of Section 9.01
hereof, the Post-Term covenants provided in Section 6.03 of this Agreement shall
apply up on the expiration or termination of this Agreement.



April 2014    23    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



You and each of your Owners expressly acknowledge the possession of skills and
abilities of a general nature and other opportunities for exploiting such skills
in other ways, so that enforcement of the covenants contained in this Agreement
will not deprive any of you of your personal goodwill or ability to earn a
living. If you or any of your Owners fail or refuse to abide by any of the
foregoing covenants and we obtain enforcement in a judicial or arbitration
proceeding, the obligations under the breached covenant will continue in effect
for a period of time ending two (2) years after the date such person starts
compliance with the order enforcing the covenant.


10.     DISPUTE RESOLUTION.


10.01 Mediation, Jurisdiction and Venue. Except for claims by either party for
payments owed by one party to the other and except for claims requesting
injunctive relief, any controversy or claim arising out of or relating to this
Agreement or the making, interpretation, or performance hereof, shall first be
submitted to mediation. The parties shall agree on a single mediator within
thirty (30) days after notice by the complaining party, and if no mediator is
mutually agreed upon within such thirty (30) days, then the mediation shall be
submitted by the complaining party to the American Arbitration Association’s
("AAA’s") regional office located closest to our principal place of business.
The mediation proceedings shall be conducted in the city where we then have our
principal place of business. You agree and acknowledge that Noodles & Company
may, through manuals, or otherwise in writing, designate different procedures or
rules for any mediation.


Subject to the foregoing, you and your Owners irrevocably submit to the
jurisdiction of the Federal Courts of the United States in the state in which
our principal place of business is located (which is Colorado as of the date
hereof) and of the state courts of the city and county in which our principal
place of business is located (which is as of the date hereof, the State of
Colorado, City and County of Broomfield) in any suit, action, or proceeding,
arising out of or relating to this Agreement or any other dispute between you
and us. You irrevocably agree that all claims in respect of any such suit,
action, or proceeding brought by you must be brought therein. You irrevocably
waive, to the fullest extent you may lawfully do so, the defense of an
inconvenient forum to the maintenance of such suit, action, or proceeding, and
the defense of lack of personal jurisdiction.


You agree that service of process for purposes of any such suit, action, or
proceeding arising out of this Agreement may be made by serving a person of
suitable age and discretion (such as the person in charge of the office) at the
notice address specified on the signature page of this Agreement.


10.02 Injunctive Relief. Notwithstanding the above, we may obtain in any court
of competent jurisdiction any injunctive relief, including temporary restraining
orders and preliminary injunctions, against conduct or threatened conduct for
which no adequate remedy at law may be available or which may cause us
irreparable harm. We may pursue such injunctive relief, without bond, but upon
due notice, in addition to such further and other relief as may be available at
equity or law, and your sole remedy in the event of the entry of such
injunction, shall be its dissolution, if warranted, upon hearing duly held (all
claims for damages by reason of the wrongful issuance of any such injunction
being expressly waived). You and each of your Owners acknowledge that any
violation of Sections 5 or 6 would result in irreparable injury to us for which
no adequate remedy at law may be available. Accordingly, you and each of your
Owners consent to the issuance of an injunction at our request prohibiting any
conduct in violation of any of those Sections and agree that the

April 2014    24    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



existence of any claim you or any of your Owners may have against us, whether
arising from this Agreement, shall not constitute a defense to the enforcement
of any of those Sections.


10.03 Attorneys' Fees. If any party brings an action or arbitration against
another party, with respect to the subject matter of this Agreement, the
prevailing party, if any, shall be entitled to recover from the adverse party
all of the reasonable expenses of the prevailing party, including attorney’s
fees.


10.04 Governing Law. Except to the extent governed by the United States
Trademark Act of 1946 (Lanham Act, 15 U.S.C. 1051 et seq.) or other federal law,
this Agreement shall be interpreted under the laws of the State of Colorado,
excluding its choice of laws rules. This Agreement shall be construed under the
laws of the State of Colorado, provided the foregoing shall not constitute an
unlawful waiver of your rights under any applicable franchise law of another
state. Otherwise, in the event of any conflict of law, Colorado law will
prevail, without regard to its conflict of law principles. However, if any
provision of this Agreement would not be enforceable under Colorado law, and if
the Development Area is predominantly located outside of Colorado and such
provision would be enforceable under the laws of the state in which the
Development Area is predominantly located, then such provision shall be
construed under the laws of that state. Nothing in this Section 10 is intended
to subject this Agreement to any franchise or similar law, rule, or regulation
of the State of Colorado or any other state or political subdivision to which it
otherwise would not be subject.


10.05 Limitations on Legal Actions.


(a) Waiver of Punitive and Exemplary Damages. Except with respect to your
obligations regarding use of the Marks in Section 5 and the Confidential
Information in Section 6.01, Franchisor and Area Operator (and its Owners) each
waives, to the fullest extent permitted by law, any right to or claim for any
punitive or exemplary damages against the other.


(b) Claims Barred After One Year. Any and all claims, controversies or disputes
arising out of or relating to this Agreement, or the performance of Noodles &
Company hereunder, shall be commenced by you against Noodles & Company within
one (1) year from the occurrence first giving rise to such claim, controversy or
dispute, or such claim controversy or dispute shall be barred.


(c) Prohibition Against Class and Collective Action. You agree that, for our
franchise system to function properly, we should not be burdened with the costs
of litigating system-wide disputes. Accordingly, any disagreement between you
(and your Owners) and us shall be considered unique as to its facts and shall
not be brought as a class action, and you (and each of your Owners) waive any
right to proceed against us or our Affiliate, if applicable, officers,
directors, employees, agents, successors, and assigns by way of class action, or
by way of a multi-plaintiff, consolidated, or collective action. In any legal
action between the parties, the court shall not be precluded from making its own
independent determination of the issues in question, notwithstanding the
similarity of issues in any other legal action involving us and any other Area
Operator, and each party waives the right to claim that a prior disposition of
the same or similar issues precludes such independent determination.



April 2014    25    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



(d) Waiver of Jury Trial. Furthermore, the parties agree that any legal action
in connection with this Agreement shall be tried to the court sitting without a
jury, and all parties hereto waive any right to have any action tried by jury.


The provisions of this Section 10 shall continue in full force and effect
subsequent to and notwithstanding expiration or termination of this Agreement.


11.     MISCELLANEOUS.


11.01 Severability and Substitution of Provisions. Every part of this Agreement
shall be considered severable. If for any reason any part of this Agreement is
held to be invalid, that determination shall not impair the other parts of this
Agreement. If any covenant herein, which restricts competitive activity, is
deemed unenforceable by virtue of its scope or in terms of geographical area,
type of business activity-prohibited, and/or length of time it shall be reformed
to make it enforceable to the maximum extent permitted by law; but if such
provision could not be rendered enforceable by reducing or reforming any part or
all of it, you and we agree that it will be enforced to the fullest extent
permissible under applicable law and public policy.


If any applicable law requires a greater prior notice of the termination than is
required hereunder, a different standard of "good cause" to terminate this
Agreement, or the taking of some other action not required hereunder, the prior
notice, the "good cause" standard, and/or the other action required by such law
shall be substituted for the comparable provisions hereof. If any provision of
this Agreement is invalid or unenforceable under applicable law, we have the
right, after consultation with you, in our sole discretion, to modify such
invalid or unenforceable provision to the extent required to make it valid and
enforceable.


11.02 Waiver of Obligations. You and we may, by written instrument, unilaterally
waive or reduce any obligation of the other under this Agreement. Any such
waiver granted shall be without prejudice to any other rights the waiving party
may have, will be subject to continuing review by such party, and may be
revoked, in such party's sole discretion, at any time and for any reason,
effective upon delivery to the other party of ten (10) days' prior notice. You
and we shall not be deemed to have waived any right reserved by this Agreement
or be deemed to have modified this Agreement by virtue of any custom or practice
of the parties at variance with it.


11.03 Exercise of Rights. Except as otherwise expressly provided herein, the
rights of Noodles & Company and Area Operator hereunder are cumulative and no
exercise or enforcement by Noodles & Company or Area Operator of any right or
remedy hereunder shall preclude the exercise or enforcement by Noodles & Company
or Area Operator of any other right or remedy hereunder, which Noodles & Company
or Area Operator is entitled to enforce by applicable law. Notwithstanding the
foregoing, and except as otherwise prohibited or limited by applicable law, any
failure, neglect, or delay of a party to assert any breach or violation of any
legal or equitable right arising from or in connection with this Agreement,
shall constitute a waiver of such right and shall preclude the exercise or
enforcement of any legal or equitable remedy arising therefrom (however, such
violations may be considered in evaluating any request to renew or transfer the
franchise), unless written notice specifying such breach or violation is
provided to the other party within twenty-four (24) months after the later of:
(a) the date of such breach or violation; or (b) the date of discovery of the
facts (or the date the facts could have been discovered, using reasonable
diligence) giving rise to such breach or violation.



April 2014    26    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



11.04 Successors and Assigns. This Agreement is binding on the parties hereto
and their respective executors, administrators, heirs, assigns, and successors
in interest. This Agreement is fully transferable and assignable by us, whether
by operation of law or otherwise, and shall inure to the benefit of any
transferee or other legal successor to our interest herein.


11.05 Construction. The language of this Agreement shall be construed according
to its fair meaning and not strictly against any party. The introduction,
personal guarantees, exhibits, and riders (if any) to this Agreement are a part
of this Agreement, which constitutes the entire agreement of the parties. Except
as otherwise expressly provided herein, there are no other oral or written
agreements, understandings, representations, or statements between us and you
relating to the subject matter of this Agreement, other than our Franchise
Disclosure Document and Franchise Agreement, that either party may or does rely
on or that will have any force or effect. Nothing in this Agreement is intended
or shall be deemed to confer any rights or remedies on any person or legal
entity not a party hereto. This Agreement shall not be modified except by mutual
agreement of the parties evidenced by written agreement signed by both parties.


The headings of the Sections are for convenience only and do not limit or
construe their contents. The term "including" shall be construed to include the
words "without limitation." The term "Area Operator" or "you" is applicable to
one or more persons, a corporation, limited liability company, or a partnership,
and its owners, as the case may be. If two or more persons are at any time Area
Operator hereunder, whether as partners, joint venturers, or otherwise, their
obligations and liabilities to us shall be joint and several. References to a
controlling interest in an entity shall mean more than fifty percent (50%) of
the equity or voting control of such entity.


This Agreement may be executed in multiple copies, each of which shall be deemed
an original. Time is of the essence in this Agreement.


11.06 Approvals and Consents. Whenever this Agreement requires the approval,
acceptance, or consent of either party, the other party shall make written
request therefore, and such approval, acceptance, or consent shall be obtained
in writing; provided, however, unless specified otherwise in this Agreement,
such party may withhold approval, acceptance, or consent, for any reason or for
no reason at all. Furthermore, unless specified otherwise in this Agreement, no
such approval, acceptance, or consent shall be deemed to constitute a warranty
or representation of any kind, express or implied, and the approving, accepting,
or consenting party shall have no responsibility, liability, or obligation
arising therefrom.


11.07 Notices. All notices, requests, and reports permitted or required to be
made by the provisions of this Agreement shall be in writing and shall be deemed
delivered: (a) at the time delivered by hand to the recipient party or any
officer, director or partner of the recipient party; (b) on the same date of the
transmission by facsimile, telegraph, or other reasonably reliable electronic
communication system, provided verification of receipt is retained and it is a
business day (otherwise on the next business day); (c) one (1) business day
after being placed in the hands of a commercial courier service for guaranteed
overnight delivery; or (d) five (5) days after placement in the United States
Mail by Registered or Certified Mail, Return Receipt Requested, postage prepaid.
All notices to us must include a copy to our General Counsel and our Chief
Financial Officer to be effective. Such notices, requests, and reports shall be
sent to the addresses identified in this Agreement unless and until a different
address has been designated by appropriate written notice to the other party.



April 2014    27    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



11.08 Additional Services. We may, upon your request or in our sole discretion,
provide additional services to you. The then-current Operations Manual will
include the fees we are entitled to charge you for said services.


11.09 Receipt of Franchise Disclosure Document. You acknowledge having received
our FDD fourteen (14) days before you (a) sign any agreement with us, or (b)
make any payment to us.
[SIGNATURE PAGE FOLLOWS]

April 2014    28    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.


FRANCHISOR


Noodles & Company,
A Delaware Corporation


By:___________________________________
Print Name:____________________________
Title:_________________________________


By:____________________________________
Print Name:____________________________
Title:_________________________________




Notice to Noodles & Company
shall be sent to:


Noodles & Company
520 Zang Street, Suite D
Broomfield, Colorado 80021


To the attention of:


General Counsel
AREA OPERATOR


If a corporation, partnership, limited liability company or other legal entity:


_____________________________________
(Name of corporation, partnership, limited liability company or other legal
entity)


By:__________________________________
Print Name:__________________________
Title:_______________________________


By:__________________________________
Print Name:__________________________
Title:_______________________________


By:__________________________________
Print Name:__________________________
Title:_______________________________


By:__________________________________
Print Name:__________________________
Title:_______________________________


If Individuals:


_____________________________________
(Signature)


_____________________________________
(Print Name)


_____________________________________
(Signature)


_____________________________________
(Print Name)


Notice to Area Developer shall be sent to:




To the attention of:






April 2014    29    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



EXHIBIT A


TO THE AREA DEVELOPMENT AGREEMENT
BETWEEN NOODLES & COMPANY AND
______________________________________________________


DATED______________, ______________


TERM AND DEVELOPMENT


1.    The term expires on: _______________________ (“expiration date”).


2.    The Development Area is the geographical area described as follows and
shown on the map attached hereto as Exhibit A-1:


City, County, State and other similar municipal governmental boundaries shall be
considered fixed as of the date of this Agreement and shall not change for the
purpose hereof, notwithstanding a political reorganization or change to such
boundaries or regions. All street boundaries shall be deemed to end at the
street center line unless otherwise specified above.


3.You must have open and in operation in the Development Area, pursuant to
Franchise Agreements, the cumulative number of Noodles & Company restaurants set
for below as of each of the following dates:


Number of Noodles & Company Restaurants to be Opened


Required Opening Date
Cumulative Number of Noodles & Company Restaurants
 
 
 
 
 
 
 
 
 



For purposes hereof, no Noodles & Company restaurants that are open and
operating as of the date of this Agreement shall be counted for purposes of the
Development Schedule. In addition, a Noodles & Company restaurant that is
permanently closed after having been opened, other than as a result of
noncompliance by you with the terms of the applicable Franchise Agreement or
other agreement by and between the parties, shall be deemed open for a period of
six (6) months after the last day it was open for business, provided that: (i)
during such period of time, you continuously and diligently take such actions as
may be required to develop and open a substitute Noodles & Company restaurant
within the Development Area pursuant to a new Franchise Agreement therefore; and
(ii) by the end of such period you have the substitute Noodles & Company
restaurant open and operating in compliance with the Franchise Agreement
thereof.


4.    The development fee shall be $__________ and has been determined by
multiplying ten thousand dollars ($10,000) by the total number of Franchise
Agreements to be entered into pursuant to this Agreement for restaurants 2-
_____, plus thirty-five thousand dollars ($35,000) for the first restaurant.
[SIGNATURE PAGE TO FOLLOW]

April 2014    A-1    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------





EXHIBIT A
TO THE AREA DEVELOPMENT AGREEMENT


(continued)


FRANCHISOR


Noodles & Company,
A Delaware Corporation


By:___________________________________
Print Name:____________________________
Title:_________________________________


By:____________________________________
Print Name:____________________________
Title:_________________________________
AREA OPERATOR


If a corporation, partnership, limited liability company or other legal entity:


_____________________________________
(Name of corporation, partnership, limited liability company or other legal
entity)


By:__________________________________
Print Name:__________________________
Title:_______________________________


By:__________________________________
Print Name:__________________________
Title:_______________________________


By:__________________________________
Print Name:__________________________
Title:_______________________________


By:__________________________________
Print Name:__________________________
Title:_______________________________


If Individuals:


_____________________________________
(Signature)


_____________________________________
(Print Name)


_____________________________________
(Signature)


_____________________________________
(Print Name)




April 2014    A-2    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



EXHIBIT A-1
MAP OF DEVELOPMENT AREA
(attach)



April 2014    A-3    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



EXHIBIT B


AREA OPERATOR INFORMATION
TO THE AREA DEVELOPMENT AGREEMENT BETWEEN
NOODLES & COMPANY AND
____________________________________________________________________


DATED_____________,__________


AREA OPERATOR INFORMATION


1.
Operating Partner. The name and home address of the Operating Partner is as
follows:

______________________________________________________________________


2.
Form of Entity of Area Operator. (Complete the applicable paragraph below.)



(a) Corporation or Limited Liability Company. Area Operator was organized
on___________,_________, under the laws of the State of ___________________. Its
Federal Identification Number is __________________. It has not conducted
business under any name other than its corporate or company name. The following
is a list of all Area Operator’s directors and officers or managing members as
of _________________, _____________.


Name of Each Director/Officer/Managing Member
Position(s) Held
_______________________________________
__________________________
_______________________________________
__________________________
_______________________________________
__________________________
_______________________________________
__________________________





(b) Partnership. Area Operator is a [general] [limited] partnership formed on
______________________ under the laws of the State of ___________________. Its
Federal Identification Number is _________________________. It has not conducted
business under any name other than its partnership name. The following is a list
of all of Area Operator’s general partners as of ________________________.


Name of Each General Partner


___________________________________________________


___________________________________________________


___________________________________________________


___________________________________________________

April 2014    B-1    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



EXHIBIT B
TO THE AREA DEVELOPMENT AGREEMENT
(continued)


3.
Owners. Area Operators and each of its Owners represents and warrants that the
following is a complete and accurate list of all Owners of Area Operator,
including the full name and mailing address of each Owner, and fully describes
the nature and extent of each Owner’s interest in Area Operator. Area Operator
and each Owner as to his ownership interest, represents, and warrants that each
Owner is the sole and exclusive legal and beneficial owner of his ownership
interest in Area Operator, free and clear of all liens, restrictions,
agreements, and encumbrances of any kind or nature, other than those required or
permitted by this Agreement.





Owner’s Name and Address
Percentage and Nature of Ownership Interest



_____________________________________
_____________________________



_____________________________________
_____________________________



_____________________________________
_____________________________



_____________________________________
_____________________________





Submitted by Area Operator on
Accepted by Franchisor and made a part of     the Area Development Agreement as
of

___________________________________
_________________________



NOODLES & COMPANY,
a Delaware corporation
(Name of corporation or partnership)


By: _____________________________        By: _________________________
Print Name: ______________________
Print Name: ___________________

Title: ____________________________
Title: ________________________



Owners:
___________________________________________
(Signature)
___________________________________________
(Print Name)


___________________________________________
(Signature)
___________________________________________

April 2014    B-2    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



(Print Name)



April 2014    B-3    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



EXHIBIT C
TO THE AREA DEVELOPMENT AGREEMENT

PRINCIPAL OWNERS' PERSONAL GUARANTY
OF AREA OPERATOR'S OBLIGATIONS


In consideration of, and as an inducement to, the execution of the NOODLES &
COMPANY Area Development Agreement dated as of___________________,______________
(the "Agreement") by and between NOODLES & COMPANY("Franchisor"), and    
("Area Operator"), each of the undersigned Principal Owners of a ten percent
(10%) or greater interest in Area Operator hereby personally, unconditionally,
and irrevocably, jointly and severally: (1) guarantees to Franchisor and its
successors and assigns, for the term of the Agreement and thereafter as provided
in the Agreement, that Area Operator shall timely perform each and every
undertaking, agreement, and covenant set forth in the Agreement (and any
amendments), including the timely performance of all financial obligations, and
that each and every representation of Area Operator made in connection with the
Agreement (and any amendments) are true, correct and complete in all respects at
and as of the time given; and (2) agrees personally to be bound by each and
every provision in the Agreement (and any amendments). Notwithstanding the
foregoing, the undersigned shall have no obligation under Section 6.02 or 6.03
of the Agreement after the second anniversary of the later of (a) the date the
undersigned ceasees to have an ownership interest in The Area Operator or (b)
the date the undersigned ceases to render services to the Area Operator.


Each of the undersigned waives: (a) acceptance and notice of acceptance by
Franchisor of the foregoing undertakings; (b) notice of demand for payment of
any indebtedness or nonperformance of any obligations hereby guaranteed; (c)
protest and notice of default to any party with respect to the indebtedness or
nonperformance of any obligations hereby guaranteed; (d) any right he or she may
have to require that an action be brought against Area Operator or any other
person as a condition of liability; (e) notice of any amendment to the
Agreement; and (f) any and all other notices and legal or equitable defenses to
which he or she may be entitled.


Each of the undersigned consents and agrees that: (i) his or her direct and
immediate liability under this guaranty shall be joint and several; (ii) he or
she shall render any payment or performance required under the Agreement upon
demand if Area Operator fails or refuses to do so timely; (iii) such liability
shall not be contingent or conditioned upon pursuit by Franchisor of any
remedies against Area Operator or any other person; and (iv) such liability
shall not be diminished, relieved, or otherwise affected by any extension of
time, credit or other indulgence which Franchisor may from time to time grant to
Area Operator or to any other person including, without limitation, the
acceptance of any partial payment or performance or the compromise or release of
any claims, none of which shall in any way modify or amend this guaranty, which
shall be continuing and irrevocable until satisfied in full.


Except for claims by either party for payments owed by one party to the other
and except for claims requesting injunctive relief, any controversy or claim
arising out of or relating to this Agreement or the making, interpretation, or
performance hereof, shall first be submitted to mediation. The parties shall
agree on a single mediator within thirty (30) days after notice by the
complaining party, and if no mediator is mutually agreed upon within such thirty
(30) days, then the mediation shall be submitted by the complaining party to the
American Arbitration Association’s ("AAA’s") regional office located closest to
our principal place of business. The mediation proceedings shall be conducted in
the city where we then have our principal place of business.

April 2014    C-1    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------





Subject to the foregoing, you and your Owners irrevocably submit to the
jurisdiction of the Federal Courts of the United States in the state in which
our principal place of business is located (which is Colorado as of the date
here of) and of the state courts of the city and county in which our principal
place of business is located (which is as of the date hereof, the State of
Colorado, City and County of Broomfield) in any suit, action, or proceeding,
arising out of or relating to this Agreement or any other dispute between you
and us. You irrevocably agree that all claims in respect of any such suit,
action, or proceeding brought by you must be brought therein. You irrevocably
waive, to the fullest extent you may lawfully do so, the defense of an
inconvenient forum to the maintenance of such suit, action, or proceeding, and
the defense of lack of personal jurisdiction.


You agree that service of process for purposes of any such suit, action, or
proceeding arising out of this Agreement may be made by serving a person of
suitable age and discretion (such as the person in charge of the office) at the
notice address specified on the signature page of this Agreement.


You agree that any legal action in connection with this Agreement shall be tried
to the court sitting without jury, and all parties hereto waive any right to
have any action tried by jury.
IN WITNESS WHEREOF, each of the undersigned has hereunto affixed his signature,
under seal, on the same day and year as the Agreement was executed.


PERCENTAGE OF OWNERSHIP         GUARANTOR(S) INTERESTS IN AREA OPERATOR




(Signature)
(Print Name)
(Signature)
(Print Name)
(Signature)
(Print Name)
(Signature)
(Print Name)
Subscribed and sworn to before me this ____ day of __________, _______
Notary Public
My Commission expires:    

April 2014    C-2    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------






April 2014    C-3    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



EXHIBIT D
TO THE AREA DEVELOPMENT AGREEMENT


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
(To be executed by all owners
and Operating Partners)


In conjunction with your investment in or provision of services to    ("Area
Operator"), you ("Investor" or "you") acknowledge and agree as follows:


1.    Area Operator owns and operates, or is developing, Noodles & Company
restaurants pursuant to an Area Development Agreement, ("Area Development
Agreement") with Noodles & Company, a copy of which is attached hereto. The Area
Development Agreement requires persons with legal or beneficial ownership
interests in Area Operator under certain circumstances to be personally bound by
the confidentiality and non-competition covenants contained in the Area
Development Agreement. You are entering into this Agreement to induce Noodles &
Company to enter into the Area Development Agreement. All capitalized terms
contained herein and not otherwise defined herein shall have the same meaning
set forth in the Area Development Agreement.


2.     You acknowledge and agree that your execution of this Agreement is a
condition to Noodles & Company entering into the Area Development Agreement that
you have received good and valuable consideration for executing this Agreement.
Noodles & Company may enforce this Agreement directly against you and your
Owners (as defined below).


3.    If you are a corporation, partnership, limited liability company, or other
entity, all persons who have a legal or beneficial interest in you, including
your Director of Operations ("Owners") must also execute this Agreement.


4.    You and your Owners, if any, may gain access to parts of Noodles &
Company's Confidential Information as a result of investing in Area Operator.
The Confidential Information is proprietary and includes Noodles & Company’s
trade secrets. You and your Owners hereby agree that while you and they have a
legal or beneficial ownership interest in Franchisee and indefinitely thereafter
you and they: (a) will not use the Confidential Information in any other
business or capacity (such use being an unfair method of competition); (b) will
exert best efforts to maintain the confidentiality of the Confidential
Information; (c) will not make unauthorized copies of any portion of the
Confidential Information disclosed in written, electronic, or other form; and,
will not distribute, disclose, or otherwise cause the distribution of any
Noodles & Company Confidential Information. If you or your Owners cease to have
an interest in Franchisee, you and your Owners, if any, must deliver to Noodles
& Company any such Confidential Information in your or their possession.


5.    During the term of the Development Agreement, you and your Owners shall
not, without Noodles & Company’s prior written consent, either directly or
indirectly, for yourself, or through, on behalf of, or in conjunction with any
person, persons, partnership, limited liability company, or corporation:


(a) Divert or attempt to divert any business or customer of any Noodles &
Company Restaurant to any competitor, by direct or indirect inducement or
otherwise, or do or perform,

April 2014    D-1    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



directly or indirectly, any other act injurious or prejudicial to the goodwill
associated with Noodles & Company’s Marks or the System.
    
(b) Recruit, except for general solicitation, or hire any person who is or was
within a period of six (6) months prior to such recruiting or hiring an employee
of ours or of any Noodles & Company Restaurant operated by us, our Affiliates or
another Area Operator of ours, without obtaining the employer's consent, which
consent may be withheld for any reason. We may elect, in our sole discretion, to
require you to pay to us, our Affiliate or other Area Operator, as liquidated
damages an amount equal to two (2) times the annual salary of the person(s)
involved in such violation plus an amount equal to our costs and attorney’s fees
incurred in connection with such violation.
 
(c) Own, maintain, advise, be employed by, consult for, make loans to, operate,
engage in or have an ownership interest (including any right to share in
revenues or profits) in any Competitive Business which is, or is intended to be
located within:
(1) the Protected Area;
(2) a radius of fifteen (15) miles from your Noodles & Company Restaurant;
        
(3) a radius of fifteen (15) miles of any Noodles & Company Restaurant; or


(4) the United States.


6.     For a continuous uninterrupted period commencing upon the expiration or
termination of the Development Agreement and for two (2) years thereafter, you
and your Owners, shall not, without Noodles & Company’s prior written consent,
either directory or indirectly, for yourself, or through, on behalf of, or in
conjunction with any person, persons, partnership, limited liability company, or
corporation:


(a) Divert or attempt to divert any business or customer of any Noodles &
Company Restaurant to any competitor, by direct or indirect inducement or
otherwise, or do or perform, directly or indirectly, any other act injurious or
prejudicial to the goodwill associated with Noodles & Company’s Marks or the
System.
    
(b) Recruit, except for general solicitation, or hire any person who is or was
an employee of ours or of any Noodles & Company Restaurant operated by us, our
Affiliates or another Area Operator of ours. This restriction shall apply,
except as otherwise approved by us in writing in our sole discretion, 1) within
the Protected Area and within fifteen (15) miles of any then-existing Noodles &
Company Restaurant, and 2) for six (6) months from the last day of such
employee’s employment. In addition to any other rights and remedies available to
us under this Agreement, we may elect, in our sole discretion, to require you to
pay to us, our Affiliate or other Area Operator, as liquidated damages an amount
equal to two (2) times the annual salary of the person(s) involved in such
violation plus an amount equal to our costs and attorney’s fees incurred in
connection with such violation.    
(c) Own, maintain, advise, be employed by, consult for, make loans to, operate,
engage in or have an ownership interest (including any right to share in
revenues or profits) in any Competitive Business which is, or is intended to be
located within:
(1) the Protected Area;
(2) a radius of fifteen (15) miles from your Noodles & Company Restaurant;
        
(3) a radius of fifteen (15) miles of any Noodles & Company Restaurant; or

April 2014    D-2    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------





(4) any Designated Market Area (as defined by Nielsen Media Research) where a
Noodles & Company Restaurant is located.


7.     Notwithstanding the foregoing, you will have no obligation under Section
5 or Section 6 after the second anniversary of the later of (a) the date you
cease to have an ownership interest in Franchisee or (b) the date you cease to
render services to Franchisee.




8.    You and each of your Owners expressly acknowledge the possession of skills
and abilities of a general nature and the opportunity to exploit such skills in
other ways, so that enforcement of the covenants contained in Sections 5 and 6
will not deprive any of you of your personal goodwill or ability to earn a
living. If any covenant herein, which restricts competitive activity, is deemed
unenforceable by virtue of its scope or in terms of geographical area, type of
business activity prohibited, and/or length of time, but could be rendered
enforceable by reducing any part or all of it, you and we agree that it will be
enforced to the fullest extent permissible under applicable law and public
policy. Noodles & Company may obtain in any court of competent jurisdiction any
injunctive relief, including temporary restraining orders and preliminary
injunctions, against conduct or threatened conduct for which no adequate remedy
at law may be available or which may cause it irreparable harm. You, and each of
your Owners, acknowledge that any violation of Sections 4, 5, or 6 hereof would
result in irreparable injury for which no adequate remedy at law may be
available. If Noodles & Company files a claim to enforce this Agreement and
prevails in such proceeding, you agree to reimburse Noodles & Company for all
its costs and expenses, including reasonable attorneys' fees.


9.    Except to the extent governed by the United States Trademark Act of 1946
(Lanham Act, 15 U.S.C. 1051 et seq.) or other federal law, this Agreement shall
be interpreted under the laws of the State of Colorado, excluding its choice of
laws rules. This Agreement shall be construed under the laws of the State of
Colorado, provided the foregoing shall not constitute a waiver of any of your
rights under any applicable franchise law of another state. Otherwise, in the
event of any conflict of law, Colorado law will prevail, without regard to its
conflict of law principles. However, if any provision of this Agreement would
not be enforceable under Colorado law, and if your Noodles & Company Restaurant
is located outside of Colorado and such provision would be enforceable under the
laws of the state in which your Noodles & Company Restaurant is located, then
such provision shall be construed under the laws of that state.


10.     You understand and acknowledge that Noodles & Company shall have the
right, in its sole discretion, to reduce the scope of any covenant set forth in
this Agreement, or any portion thereof, without your consent, effective
immediately upon written notice to you. You shall comply forthwith with any
covenant as so modified, which shall be full enforceable notwithstanding the
provisions hereof.


11.    The parties agree that each of the foregoing covenants shall be construed
as independent of any other covenant or provision of this Agreement. If all or
any portion of a covenant is held unreasonable or unenforceable by a court or
agency having valid jurisdiction, the parties desire the court to reform the
covenant to render the covenant enforceable, but only to the extent required to
render the covenant enforceable, so that Noodles & Company may obtain the
greatest possible level of protection from the misuse of Confidential
Information, the diversion of customers, the solicitation of its employees and
unfair competition; and in such event, you expressly agree to be bound by any
lesser covenant subsumed within the terms of such covenant that imposes the

April 2014    D-3    Exhibit B to the Franchise Disclosure Document
Area Development Agreement

--------------------------------------------------------------------------------



maximum duty permitted by law, as if the resulting covenant were separately
stated in and made a part of this Agreement.
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the day of __________________, __________.


INVESTOR
If an Individual:
If a corporation, partnership, limited liability company or other legal entity:



_____________________________________    _____________________________
Signature
Name of entity



____________________________________ By:___________________________
Print Name    
Print Name:___________________
    
Title:_________________________
OWNERS


By: ______________________________________
Print Name: _______________________________


By: ______________________________________
Print Name: _______________________________


By: ______________________________________
Print Name: _______________________________


By: ______________________________________
Print Name: _______________________________









April 2014    D-4    Exhibit B to the Franchise Disclosure Document
Area Development Agreement